Citation Nr: 9928626	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-35 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating greater than 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the veteran was awarded service 
connection for PTSD, and assigned a 50 percent rating, 
effective September 28, 1994, the date his claim was 
received.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD is manifested primarily by symptoms 
that are indicative of less than a severe impairment; 
depression, nightmares, an erratic work history, maintaining 
a marriage since 1985 but with periods of verbal abusiveness, 
temper problems, irritability, full orientation, no acute 
distress, good grooming, no suicidal ideation or homicidal 
ideation, fair insight and judgment, no perceptual 
disturbances or gross delusional thinking outside of alcohol 
abuse, and with a recent Global Assessment Functioning score 
of 60, indicating moderate symptoms.


CONCLUSION OF LAW

The criteria for a schedular evaluation greater than 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.30, Diagnostic Code 9411 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of his PTSD constitutes a plausible or well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board further finds that the VA has met its statutory 
obligation to assist him in the development of his claims. 
38 U.S.C.A. § 5107(a) (West 1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In an August 1996 decision, the RO initially granted the 
veteran entitlement to service connection for his PTSD, 
assigning a 50 percent rating, effective September 28, 1994, 
the date of his claim.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (1998) (Schedule), the RO ascertained the severity of 
the veteran's PTSD by application of the criteria set forth 
in Diagnostic Code 9411, as revised, effective November 7, 
1996, which requires application of Diagnostic Code 9440.  As 
noted, the regulations governing the evaluation of 
psychiatric disorders were revised effective November 7, 
1996, because the veteran's claim was filed in 1994, prior to 
the revision, he is entitled to evaluation under the 
regulations, old or new, which offer him the most favorable 
outcome for the period after the effective date of the 
amended regulations.  See 38 U.S.C. § 1155; Rhodan v. West, 
12 Vet. App. 55, 57 (1998); DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, the Board must consider the regulations 
in effect after November 7, 1996, as well as the former 
regulations and determine which is more favorable to the 
veteran for this period.  

Under the revised regulations, a 50 percent rating is 
warranted when the veteran has occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships; a 70 
percent rating is applicable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships; and a 100 percent rating is warranted for 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform the activities of daily 
living (including maintenance of personal hygiene), 
disorientation of time or place, memory loss for names of 
close relatives, his or her own occupation, or his or her own 
name.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440 (1998). 

Pursuant to the regulations in effect prior to November 7, 
1996, a 50 percent evaluation warrants a considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment; a 70 percent evaluation requires a 
severe impairment of the claimant's ability to establish and 
maintain effective or favorable relationships, and 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment n the ability to obtain or retain 
employment; and a 100 percent rating is warranted for 
claimants whose attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, who has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy, 
resulting in profound retreat from mature behavior, or who is 
demonstrably unable to obtain or retain employment.  

The evidence of record indicates that the veteran has had an 
erratic employment history holding approximately 10 short 
term jobs since his discharge, and a July 1994 treatment note 
indicates he has not worked since December 1990.  As for long 
term relationships, the veteran has been married to his 
second wife since 1985, and has reported in treatment records 
that he gets verbally abusive to his wife and children 
because he is easily aggravated.  Treatment records in 
October through December 1994 indicate that the veteran was 
having increased stress due to family problems and that 
couples therapy was suggested, but the veteran and his wife 
failed to report for their first session.  No additional 
treatment reports are of record although all records through 
the present were requested.  

In a treatment report of July 1994 the veteran reported 
difficulty with relationships, violent and aggressive 
behavior, and difficulty interacting with others and 
maintaining employment.  Psychological testing indicated that 
the veteran was depressed, worried, tense, and nervous, and 
that he appeared to be an angry, alienated man with feelings 
of malaise, insecurity, and inadequacy.  The veteran also 
reported bizarre perceptual experiences such as visual and 
auditory hallucinations and mental telepathy.  Alcohol abuse 
was also noted and treatment was discussed with the veteran.  
Objective findings in an October 1994 treatment record note 
no suicidal ideation at this time, no psychotic symptoms, 
coherent speech, full orientation, and depression.  

In February 1995 the veteran was seen by a VA examiner in 
conjunction with his PTSD claim, the examiner noted that his 
alcohol abuse made it difficult to evaluate the severity of 
his PTSD symptoms.  The veteran complained of difficulty 
sleeping, alcohol abuse, occasional nightmares, intrusive 
thoughts, chronic anxiety, irritability, intense anger, 
difficulty concentrating and depression.  He had occasional 
suicidal ideations but no current plans, with his worst 
symptoms being intrusive thoughts about killing other people.  
Objectively the veteran was well-oriented, with severe levels 
of anxiety, anger and depression, with no thought disorder 
and no loss of contact with reality.  His psychiatric test 
results indicated severe impairment to social and 
occupational functioning; however, the examiner noted that 
the extreme responses in his testing are indicative of either 
a psychosis, malingering, attempting to portray oneself in 
the worst possible light, or as a plea for help.  The 
examiner went on to note that the veteran's behavior at the 
clinical interview did not indicate the presence of a 
psychosis and stated that the test results should be reviewed 
with caution.  The examiner assigned a Global Assessment 
Functioning (GAF) score of 48.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders, 32 
(4th ed. 1994).  A GAF of 41 to 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  The examiner attributed 
this GAF score in part to the impact of the veteran's alcohol 
abuse on his social and occupational functioning.

In a February 1998 examination report the veteran reported 
being free of alcohol for approximately one year.  He 
complained of poor sleep, nightmares, poor memory, being 
easily aggravated, and verbally abusing his children.  He was 
objectively assessed with easily maintained and established 
rapport, a neat and clean appearance, no suicidal or 
homicidal ideation and no aural or visual hallucinations.  He 
had no delusions or ideas of reference and his mood was 
dysthymic.  He reportedly felt like a time bomb with certain 
homicidal fantasies about people who irritate him.  He had 
full affect and his judgment and insight were intact.  The 
examiner assessed a GAF of 60, which indicates "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  

For the period prior to November 7, 1996, the only 
appropriate regulations are the former regulations because 
the revised regulations did not go into effect until that 
date.  Rhodan v. West, 12 Vet. App. 55 (1998).  Additionally, 
the Board notes that although non-compensable service 
connection is possible, compensation is prohibited for 
alcohol abuse, and thus, any severity of symptomatology 
attributed to alcohol abuse is not compensable. See O.G.C. 
Prec. Op. 2-97 (January 16, 1997), 38 U.S.C.A. § 1110, as 
amended by Omnibus Budget Reconciliation Act of 1990, Pub. L. 
No. 101-508, § 8052, 104 Stat. 1388, 1388-1351; Barela v. 
West 11 Vet. App. 280 (1998).  Accordingly, since the 
severity of his symptomatology in 1994 and at his 1995 
examination was attributed in part to his alcohol abuse, the 
Board must consider how severe his non-alcohol related 
symptoms were.  Additionally, with regard to his February 
1995 examination report, the results of psychological testing 
done at this time indicated that the veteran was either 
malingering, exaggerating his symptoms, or pleading for help, 
since no psychosis was present.  

Absent these limitations on the evidence, the Board would 
probably find that the evidence in 1994 and 1995 indicated an 
impairment no greater than 70 percent disabling in that the 
veteran demonstrated a severe impairment in his ability to 
maintain relationships and obtain and retain employment, but 
did not present evidence of total incapacitating 
psychoneurotic symptoms bordering on a repudiation of reality 
and virtual isolation from the community.  However, given the 
caution and restrictions with which the treatment records of 
1994 and 1995 must be evaluated, that is, taking into account 
the degree of additional impairment created by the veteran's 
alcohol abuse and his potential exaggeration of symptoms, the 
Board finds that a 50 percent rating for his psychological 
impairment is appropriate.  This is especially true in light 
of the fact that after cessation of his alcohol consumption, 
his level of impairment and GAF evaluation improved from 
serious to moderate symptomatology.  Although the veteran 
reported that he feels like a time bomb at his September 1998 
examination, he also denied homicidal or suicidal ideation.  
His objective evaluation indicated easy rapport and no real 
impairment other than a dysthymic mood.  His symptoms were 
mostly subjective and did not seem to manifest themselves 
into objective complications, resulting in the examiner 
evaluating his PTSD as moderately severe.  Under the former 
regulations, the Board finds that these symptoms more nearly 
approximate a considerable impairment to maintaining 
relationships (50 percent) and employment as opposed to a 
severe impairment (70 percent).  

With regard to the period after November 7, 1996, the Board 
again finds that the criteria for a 70 percent evaluation are 
not met.  While the veteran has reported verbal abuse towards 
his children and aggressive thoughts, he has not acted 
violently.  He has denied suicidal ideation and while his 
mood has been dysthymic, there is no indication of continuous 
depression or panic.  He has never been noted to have any of 
the other symptoms or limitations listed in the rating 
criteria.  Based on the foregoing, the Board finds that the 
veteran's symptomatology does not satisfy the criteria for a 
70 percent rating under either the old or the new 
regulations.  Therefore, neither one is more favorable to the 
veteran, and his claim of entitlement to a rating greater 
than 50 percent for his service-connected PTSD is denied.

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999)  In this case, the RO has not assigned 
separate staged ratings for the veteran's PTSD.  However, he 
was not prejudiced by the RO's referring to his claim as an 
"increased rating" although the appeal has been developed 
from his original claim.  In this regard, in both the 
original rating decision in August 1996 and the subsequent 
statements of the case, the RO addressed all of the evidence 
of record.  Thus, he was not harmed by the absence of a 
"staged" rating.  See Fenderson v. West, 12 Vet. App. 119.  
Moreover, the Board finds that no staged rating is 
appropriate based on the evidence of record.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a rating greater than 50 percent for PTSD is 
denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

